Case 2:18-cv-02893-SVW-GJS Document 185 Filed 04/15/19 Page 1 of 5 Page ID #:5030



     1   FAISAL M. ZUBAIRI - SBN 244233
         zubairi.faisal@dorsey.com
     2   DORSEY & WHITNEY LLP
         600 Anton Boulevard
     3   Suite 2000
         Costa Mesa, CA 92626-7655
     4   Telephone: (714) 800-1400
         Facsimile: (714) 800-1499
     5
         ROBERT CATTANACH (admitted pro hac vice)
     6   cattanach.robert@dorsey.com
         BRYAN C. KEANE (admitted pro hac vice)
     7   keane.bryan@dorsey.com
         CAITLIN L.D. HULL (admitted pro hac vice)
     8   hull.caitlin@dorsey.com
         EVAN LIVERMORE (admitted pro hac vice)
     9   livermore.evan@dorsey.com
         DORSEY & WHITNEY LLP
    10   50 South Sixth Street, Suite 1500
         Minneapolis, MN 55402-1498
    11   Telephone: (612) 340-2600
         Facsimile: (952) 516-5608
    12
         ATTORNEYS FOR SCOTTSDALE INSURANCE COMPANY
    13

    14                        UNITED STATES DISTRICT COURT
    15        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    16   Scottsdale Insurance Company,             Case No. 18-CV-02893-SVW-GJS
    17               Plaintiff,
    18         vs.
                                                     DECLARATION OF BRYAN C.
    19   Dickstein Shapiro LLP; Certain                 KEANE SUPPORT OF
         Underwriters at Lloyd’s, London,             SCOTTSDALE INSURANCE
    20   including Brit UW Limited for and on         COMPANY’S MOTION FOR
         behalf of Lloyd’s Syndicate 2987,               RECONSIDATION
    21   Beazley Furlonge Ltd. for and on behalf
         of Lloyd’s Syndicate 2623, Beazley
    22   Furlonge Ltd. for and on behalf of
         Lloyd’s Syndicate 0623, Faraday Capital   Judge: Hon. Stephen V. Wilson
    23   Limited for and on behalf of Lloyd’s
         Syndicate 0435, Amlin Underwriting        Hearing Date: May 13, 2019
    24   Limited for and on behalf of Lloyd’s
         Syndicate 2001, and RenaissanceRe         Hearing Time: 1:30 p.m.
    25   Group for and on behalf of Lloyd’s
         Syndicate 1458; Lexington Insurance
    26   Company; and Swiss Re International SE
         - Zurich,
    27
                     Defendants.
    28


                                                             DECLARATION OF BRYAN C. KEANE
                                                                   CASE NO. 18-Cv-02893-svw-gjs
Case 2:18-cv-02893-SVW-GJS Document 185 Filed 04/15/19 Page 2 of 5 Page ID #:5031



     1

     2         I, Bryan C. Keane, hereby declare as follows:
     3         1.     I am an attorney at Dorsey & Whitney LLP and am admitted to appear
     4   in this matter pro hac vice. I am one of the attorneys for Plaintiff Scottsdale Insurance
     5   Company (“Scottsdale”) in the above-captioned action. I submit this Declaration in
     6   support of Scottsdale’s Motion for Reconsideration.
     7         2.     Scottsdale filed this suit against Defendants Certain Underwriters
     8   (including Lexington Insurance and Swiss Re) and Dickstein Shapiro (collectively,
     9   “Defendants”) on April 6, 2018, and filed its First Amended Complaint for
    10   Declaratory Relief (“FAC”) against Defendants on April 11, 2018.
    11         3.     By mutual agreement of the parties, the matter was not actively litigated
    12   until after the parties had an opportunity to discuss possible resolution in-person,
    13   which because of scheduling challenges did not occur until August 22, 2018.
    14   Pending the in-person meeting, the parties agreed that Certain Underwriters’ deadline
    15   to answer the FAC would be deferred, as would discovery, to avoid unnecessary cost
    16   and expense. The in-person meeting on August 22, 2018 did not lead to a resolution
    17   of the dispute.
    18         4.     When the matter failed to resolve at that meeting, Scottsdale
    19   immediately served its Requests for Production of Documents upon Certain
    20   Underwriters on August 24, 2018, requesting a response within 30 days pursuant to
    21   Federal Rules of Civil Procedure 26 and 34.
    22         5.     In exchange for Scottsdale’s agreement to further extend Certain
    23   Underwriters’ time to answer the FAC, Certain Underwriters’ prior counsel agreed
    24   that responses to the Scottsdale propounded discovery requests would be promptly
    25   forthcoming, with the production of documents commencing on a “rolling basis” by
    26   the formal response date of September 24, 2018. A true and correct copy of counsel’s
    27   email chain on these topics was previously filed at Dkt. 136-1.
    28
                                                    2
                                                                    DECLARATION OF BRYAN C. KEANE
                                                                        CASE NO. 18-Cv-02893-SVW-GJS
Case 2:18-cv-02893-SVW-GJS Document 185 Filed 04/15/19 Page 3 of 5 Page ID #:5032



     1         6.     Certain Underwriters did not meaningfully begin to produce documents
     2   until October 22, 2018, however, and did not substantially complete their rolling
     3   production of documents until November 8, 2018, only days before a series of
     4   depositions were taken in London.
     5         7.     On November 1, 2018, prior to Certain Underwriters’ completion of its
     6   production of documents, Scottsdale gave notice of its intent to depose Mr. Hettrick’s
     7   counsel in the underlying Manhattan Beachwear litigation, Attorney Andrew Waxler.
     8         8.     Because of Mr. Waxler’s scheduling demands, Scottsdale was unable to
     9   depose Mr. Waxler until November 20, 2018. At the deposition, Mr. Waxler testified
    10   that he received a copy of the Manhattan Beachwear complaint from a paralegal at
    11   Hettrick’s office. A true and correct copy of excerpts from the deposition of Mr.
    12   Waxler was previously filed with Scottsdale’s Opposition to Plaintiff’s Motion for
    13   Summary Judgment, at Dkt. 112-1. True and correct copies of the subpoena duces
    14   tecum and the subpoena to testify at a deposition issued to Mr. Waxler on October
    15   26, 2018, are attached hereto as Exhibit 1.
    16         9.     Before Mr. Waxler’s deposition, Scottsdale had known only that the
    17   Complaint was filed on December 14, 2012, but not formally served until several
    18   months later.
    19         10.    Immediately following the deposition of Mr. Waxler, Scottsdale
    20   identified the paralegal that Mr. Waxler referred to but could not identify during his
    21   deposition as Kirsten Aiello. Scottsdale immediately made efforts to contact Ms.
    22   Aiello. On November 26, 2018, Ms. Aiello responded to Scottsdale’s counsel. A
    23   true and correct copy of the email sent by the paralegal to my colleague, Robert
    24   Cattanach, was previously filed at Dkt. 136-6.
    25         11.    On November 28, 2018, Scottsdale issued a subpoena duces tecum to
    26   Ms. Aiello, seeking the production of documents supporting her disclosure. On
    27   December 10, 2018, Scottsdale issued a trial subpoena to Ms. Aiello. As Scottsdale
    28
                                                   3
                                                                  DECLARATION OF BRYAN C. KEANE
                                                                      CASE NO. 18-Cv-02893-SVW-GJS
Case 2:18-cv-02893-SVW-GJS Document 185 Filed 04/15/19 Page 4 of 5 Page ID #:5033



     1   was informed in communications with the process server, despite multiple attempts
     2   at serving Ms. Aiello, she evaded service and refused to open her home door.
     3         12.    On November 30, 2018, the Estate of Clyde Hettrick responded to a
     4   subpoena duces tecum served on it by Scottsdale, producing documents that
     5   confirmed Hettrick’s receipt of the Manhattan Beachwear complaint prior to
     6   December 20, 2012. True and correct copies of the Estate of Clyde Hettrick’s written
     7   responses and objections to the subpoena and documents produced are attached
     8   hereto as Exhibit 2.
     9         13.    On December 6, 2018, Scottsdale issued a trial subpoena to Mr. Waxler,
    10   a true and correct copy of which is attached hereto as Exhibit 3.
    11         14.    On November 21, 2018—the day after the deposition of Mr. Waxler—
    12   Scottsdale advised counsel for Certain Underwriters by email that it appeared there
    13   were facts supporting, if not establishing, that the Hettrick claim attached to the prior
    14   policy period (2011-2012). A true and correct copy of that email is attached hereto
    15   as Exhibit 4.
    16

    17         I declare under penalty of perjury that the foregoing is true and correct.
    18

    19
          April 15, 2019                                /s/Bryan C. Keane
    20   Date                                           Bryan C. Keane
    21

    22

    23

    24

    25

    26

    27

    28
                                                    4
                                                                    DECLARATION OF BRYAN C. KEANE
                                                                        CASE NO. 18-Cv-02893-SVW-GJS
Case 2:18-cv-02893-SVW-GJS Document 185 Filed 04/15/19 Page 5 of 5 Page ID #:5034



     1                             CERTIFICATE OF SERVICE
     2

     3           All Case Participants are registered for the USDC CM/ECF System
     4            Scottsdale Insurance Company v. Dickstein Shapiro LLP, et al.
                Central District of California Case Number 18-CV-02893-SVW-GJS
     5

     6      DECLARATION OF BRYAN KEANE IN SUPPORT OF SCOTTSDALE
              INSURANCE COMPANY’S MOTION FOR RECONSIDERATION
     7

     8
               I hereby certify that on April 15, 2019, I electronically filed the foregoing
     9
         with the Clerk of the Court for the United States District Court for the Central
    10
         District by using the CM/ECF system.
    11

    12   Participants in the case who are registered CM/ECF users will be served by the
    13   CM/ECF system.
    14

    15

    16                                            By: /s/Bryan C. Keane
                                                      Bryan C. Keane
    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                                                                   Certificate of Service
                                                                       CASE NO. 18-Cv-02893-SVW-GJS
